PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Board of Regents of the Nevada System of Higher Education on Behalf of the University of Ne
Application No. 15/926,817
Filed: 20 Mar 2018
For: Methods And Systems For Redeeming Points For Recommended Awards
:	SUA SPONTE DECISOIN
:	WITHDRAWING THE 
:	HOLDING OF ABANDONMENT
:	
:
:
:


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed July 11, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a proper reply to the final Office action mailed on July 20, 2021.  This Office action set a shortened statutory period for reply of three months.  On November 22, 2021, Applicant filed a Notice of Appeal, together with a Pre-Appeal Brief Request for Review (both filings made timely with the purchase of a one month extension of time, and by the fact that November 20, 2021 fell on a Saturday).  On January 18, 2022, the Office mailed a Notice of Panel Decision from Pre-Appeal Brief Review.  This Notice indicated that the rejection was withdrawn and a new Office action would be mailed. The Office mailed a Notice of Abandonment on July 11, 2022.

As the Notice of Panel Decision from Pre-Appeal Brief Review reopened prosecution, it is obvious that the Notice of Abandonment was mailed in error, and is hereby withdrawn.

The application is being forwarded to Group Art Unit 3622 for the mailing of an Office action, pursuant to the Notice of Panel Decision from Pre-Appeal Brief Review.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions